Lehman, J. (concurring).
The plaintiff shipped several carloads of potatoes by an order bill of lading from Wisconsin to New York. The bill of lading contains the following words: “ Consigned to order of J. R. Beggs & Co., Destination New York, State of N. Y. Notify Parker Philips Co.”
The cars arrived at the Sixtieth street station of *656the defendant in good order. The defendant thereupon notified Parker Philips Company of the arrival of the ear. . That company without surrender of the bills of lading directed that the cars be delivered at the defendant’s Barclay street dock. The defendant, in accordance with this direction, moved the cars to its Barclay street dock and there unloaded the potatoes. The potatoes froze while on this dock. The plaintiff claims that the defendant had no right to accept any directions to remove the goods from its Sixtieth street station except upon presentation of the bills of lading. He also claims that the defendant acted negligently in unloading the potatoes during freezing weather. The learned trial justice directed a verdict in favor of the plaintiff and it is quite plain that the judgment must be reversed unless the defendant as a matter of law had no right to remove the cars consigned from the Sixtieth street station, upon the order of the party whom it was directed to notify without presentation of the bills of lading.
The bill of lading had indorsed on its face the words “ lighterage free,” and there is no dispute that, under the rules and tariffs of the interstate commerce commission, the shipper under such a bill of lading is entitled to free lighterage and delivery of the goods shipped to certain places within the harbor of New York. If the point of delivery under this bill of lading is to be regarded as the point of final destination after such free lighterage, then the defendant did not act wrongfully, as a matter of law, in accepting the order of Parker Philips Company to deliver the ears on the Barclay street dock; on the other hand, if the point of delivery is the Sixtieth street station and by its contract the carrier has merely agreed to provide free lighterage after such delivery, then the carrier could not transfer the shipment except upon the order of the holder of the bill of lading.
*657If the contract expressly and unambiguously provided that the point of delivery was to be the Sixtieth street station then the rules and tariff which the defendant introduced, and the testimony as to the custom to accept orders from the party to be. notified of the arrival of the shipment, would be immaterial and incompetent. On the other hand, if the bill of lading contained only the provisions which I have quoted above, it would, I think, be evident that the defendant had not agreed to make delivery at any particular point in New York city but had agreed to deliver the goods without charge for lighterage to some point directed by the shipper or his successor, and then the evidence that the rules and tariffs filed with the interstate commerce commission provided for a written “ order for disposition from consignee or party notified ” would be material and the offered testimony of general custom to accept orders from the party notified would not vary but would explain the intent of the parties. In the present case the contract in addition to the parts which I have cited contains the words “ 60th Street delivery ” and the plaintiff claims that under this contract the place of delivery is definitely fixed at Sixtieth street. There are several facts which militate against such construction. In the first place the contract provides for ‘ ‘ lighterage free ’ ’ and the defendant’s contract was not fulfilled by delivery at Sixtieth street but concededly it was required to transfer by lighter to some other point when so directed. It would seem to me unreasonable to hold that the carrier was required to make some kind of constructive delivery at the intermediate point, receive the bills of lading and then either return them or make some new kind of receipt by which the consignee could obtain them at the point of final delivery. In this connection it seems to me that the filed tariff *658rules are of some importance. These rules provide that “ all carload shipments for delivery locally or to vessels in New York harbor transported under domestic bill of lading to New York, not consigned direct to an established freight station of this Company as shown in list of station deliveries on pages 5 to 13 inclusive of this circular will be held in or on cars, piers or warehouses at 60th Street Station or 33d Street Station, New York, until receipt of written order for disposition from consignee or party notified of arrival under the terms of the bill of lading and while so held at 60th Street Station or 33d Street Station, New York, awaiting such orders for disposition the freight will be subject to car demurrage or storage rules as on file with the Interstate Commerce Commission and Public Service Commission of the State of New York, and the carrier shall not be liable for loss, damage or delay, except in cases of negligence of the carrier.”
The defendant claims that this rule has no application to the present case because the Sixtieth street station is one of the stations shown in the list to which direct consignment may be made. While the rule is not entirely clear without explanation of the technical terms used, it would seem to me that this rule is intended to apply to any shipment made unless “ -consigned ” to this direct or to some other station even though this station may be named as an intermediate point of delivery where the cars were to be transferred to lighters. In other words, it would seem to me that this rule applies to all cases where the contract between the shipper and the carrier was that the goods were to be delivered to- the consignee at some point within the lighterage limits not determined at the time the goods were shipped or at some point which was not an established freight station and had *659no application only in those cases where the goods were consigned direct to one of the established freight stations to be delivered there without further order from the consignor or consignee. The fact that under this contract the shipper had stipulated for “ 60th Street delivery ” pending transfer to lighters, merely shows that the defendant was bound to hold the cars at that station instead of at the Thirty-third street station, at its option. In the second place, the words “ 60th Street delivery ” were not inserted in the blank after the printed word “ Destination.” On the contrary, they are inserted partly above the blank for the route and partly in the blank beginning with the word “ notify.” They are not, I think, the place of destination but part of the route agreed upon by the parties. In the absence of further explanation it seems to me that under this' contract the parties agreed that the carrier should receive the cars for shipment to the city of New York; that the cars were to be brought over a certain route t.o the Sixtieth street station of the defendant but that the cars were not consigned there for delivery to the consignee unless the consignee elected to take delivery at that point and that the carrier was required to hold the goods at that point until it received notice of the point where actual delivery was to be made. " Certainly evidence that under the rules filed with the tariff commission, and under the customs of shippers, the order as to the point of final delivery could be given by the person to be notified of the arrival of the cars does not vary but does explain the contract.
For these reasons as well as for the reason stated in the opinion of Mr. Justice Finch, I think that the judgment should be reversed and a new trial ordered.
Judgment reversed, and new trial ordered.